Appeal from an order of Supreme Court, Monroe County (Stander, J.), entered February 4, 2002, which, inter alia, dismissed the second, third and fourth causes of action, denied plaintiffs’ cross motion for summary judgment and directed plaintiffs to pay legal fees to defendants Michael Beyma, Esq., and Gordon Lipson, Esq., with respect to Beyma’s and Lipson’s preparation of a response to plaintiffs’ cross motion to disqualify and to remove the examiner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court, Monroe County, Stander, J. Present — Wisner, J.P., Scudder, Burns and Hayes, JJ.